            Case 1:18-cv-03717-RA Document 75 Filed 10/01/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DESHAWN DANIELS,
                                                  Plaintiff,                NOTICE OF APPEARANCE
                              -against-
                                                                            18-CV-3717 (RA)
DETECTIVE BRIAN TAYLOR, DETECTIVE JAMES
CLEARY, SERGEANT WESLEY FRADERA, AND
DETECTIVE NEIL MAGLIANO,

                                                          Defendants.
----------------------------------------------------------------------- x

        PLEASE TAKE NOTICE that Suzanne Funes, Senior Counsel, on behalf of the Acting

Corporation Counsel of the City of New York, Georgia M. Pestana, appears herein as counsel of

record for defendants City of New York, Detective Brian Taylor, Detective James Cleary,

Sergeant Wesley Fradera and Detective Neil Magilano in this action, and demands that a copy of

the complaint and all notices and other papers be served upon defendant at this office.


Dated: New York, New York
       October 1, 2019

                                                               GEORGIA M. PESTANA
                                                               Acting Corporation Counsel
                                                               of the City of New York
                                                               Attorney for Defendants
                                                               100 Church Street
                                                               New York, New York 10007
                                                               (212) 356-2386

                                                               By:   Suzanne Funes
                                                                     Suzanne Funes
                                                                     Senior Counsel

cc:     All counsel of record (via ECF)
